    Case: 4:20-cv-00690-JAR Doc. #: 15 Filed: 06/02/20 Page: 1 of 1 PageID #: 36


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

YIELD NATION, LLC, and                            )
BENJAMIN BUCKWALTER,                              )
                                                  )
          Plaintiffs,                             )
                                                  )
    v.                                            )       No. 4:20-cv-00690-JAR
                                                  )
ADAM CLARK, et al.,                               )
                                                  )
          Defendants.                             )



                                              ORDER

         Before the Court is Plaintiffs’ Motion for a Temporary Restraining Order. (Doc. No. 1).

The Court recognizes that Plaintiffs have requested a hearing date of June 4, 2020. (Doc. No. 9).

On the Court’s own motion, the hearing will be continued to June 11, 2020.

         IT IS HEREBY ORDERED that the Court will hold a hearing on Plaintiffs’ motion for a

temporary restraining order via telephone conference on Thursday, June 11, 2020 at 2:30 p.m.

         IT IS FURTHER ORDERED that Counsel and participants are directed to call the

conference toll free at 1-877-810-9415. The access code to enter the telephone conference for all

participants is: 7519116.

         IT IS FURTHER ORDERED that Plaintiffs shall file proof and manner of notice to the

named Defendants prior to the hearing.

          Dated this 2nd day of June, 2020.



                                                      __________________________________
                                                      JOHN A. ROSS
                                                      UNITED STATES DISTRICT JUDGE
